       Case 3:19-cr-08103-MTL Document 49 Filed 05/14/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-19-08103-001-PCT-MTL
10                    Plaintiff,                        ORDER
11   v.
12   Jorge Louis Salcido,
13                    Defendant.
14
15          The Court recently received a handwritten ex parte and pro se letter from
16   Defendant, Jorge Louis Salcido. (Doc. 45.) The letter is barely legible. The Court can
17   comprehend that Mr. Salcido asks the Court to sign a pretrial release form. The letter states,
18   in part, that Mr. Salcido intends to prove his innocence and that “[t]he Constitution doesn’t
19   say you can keep someone in custody till trial or you can keep a[n] individual till they paid
20   money to be set free.” (Id. at 1.) The letter also appears to ask for pretrial release so that
21   the defendant can have surgery on his knees. The Court construed the letter as a pro se
22   motion for pretrial release, and invited comment from Defense Counsel and from the
23   United States.
24          The United States opposes any changes to Mr. Salcido’s custody status. Its brief
25   provides a summary timeline of Ms. Salcido’s criminal history dating back to 1977. (Doc.
26   47.) This criminal history includes several convictions, arrests, and charges relating to
27   unlawful sexual acts with minors. The United States also summarizes the alleged unlawful
28   acts in this case, which date back to 2007 and involve many children. The United States
       Case 3:19-cr-08103-MTL Document 49 Filed 05/14/20 Page 2 of 3



 1   also provides detailed reasoning why Mr. Salcido is a flight risk and poses a danger to the
 2   community if he were released.
 3          Mr. Salcido’s counsel submitted a brief agreeing with the principle that the
 4   Constitution does not forbid pretrial confinement. (Doc. 48.) Counsel does, however, ask
 5   “the Court to review Mr. Salcido’s conditions of release with an eye towards shaping some
 6   conditions which would satisfy the government’s interest in continuing their prosecution
 7   and protecting the community.” (Id. at 2.) Counsel addresses Mr. Salcido’s claimed health
 8   issues concerning his knees as one reason to do so. Counsel also generally cites the present
 9   COVID-19 pandemic as “yet another reason to fashion some conditions of release which
10   will remove Mr. Salcido from the detained population, protecting his health so that he can
11   stand trial on the current charges.” (Id.)
12          The Bail Reform Act of 1984, 18 U.S.C. § 3141, et seq., authorizes a federal court
13   to order a defendant detained, as opposed to setting pretrial release conditions, where the
14   government establishes “by clear and convincing evidence that no condition or
15   combination of conditions of release [will] ensure the safety of the community or any
16   person.” United States v. Salerno, 481 U.S. 739, 743-44 (1987). In Salerno, the United
17   States Supreme Court upheld the constitutionality of the Bail Reform Act. Here, a
18   Magistrate Judge conducting a detention hearing found, by clear and convincing evidence,
19   that Mr. Salcido poses a danger to the community that requires his pretrial detention. (Doc.
20   15.) The Magistrate Judge also found, by a preponderance of the evidence, that Mr. Salcido
21   poses a serious flight risk that requires his pretrial detention. (Id.)
22          The Defendant’s pro se letter presents no reason to revisit the Magistrate Judge’s
23   findings and the detention order. His constitutional objection lacks merit and he has not
24   provided any justification for his request to obtain medical care that the prison system
25   cannot provide. The Court therefore rejects Mr. Salcido’s request for pretrial release.
26          The Court likewise rejects Defense Counsel’s request to revisit the detention order.
27   Counsel has not provided any facts specific to Mr. Salcido or his detention facility for why
28   the Court should consider the COVID-19 pandemic as a reason for imposing release


                                                   -2-
       Case 3:19-cr-08103-MTL Document 49 Filed 05/14/20 Page 3 of 3



 1   conditions.
 2          Accordingly,
 3          IT IS ORDERED that Defendant’s pro se request for pretrial release (Doc. 45) is
 4   denied.
 5          IT IS FURTHER ORDERED that Defense Counsel’s request to revisit conditions
 6   of pretrial release (Doc. 48) is denied.
 7          Dated this 14th day of May, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
